Exhibit 10.2
SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (this “Agreement”) dated as of July 14,
2020 (the “Execution Date”), by and between Coca-Cola Consolidated, Inc., a
Delaware corporation (the “Company”), and William J. Billiard (“Executive”).
RECITALS
WHEREAS, Executive currently serves as Senior Vice President, Chief Accounting
Officer of the Company;
WHEREAS, Executive’s employment with the Company will terminate as of the end of
August 9, 2020 (the “Separation Date”); and
WHEREAS, the Company and Executive desire to set forth in writing their
agreement regarding Executive’s separation, the benefits to be provided to
Executive in connection with such separation and Executive’s post-separation
responsibilities to the Company.
NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:
1.Confirmation of Separation from Employment. Executive hereby confirms his
separation from employment and resignation from all positions and offices
Executive held at any time with the Company and its subsidiaries and affiliates
(collectively, “Company Group”), all effective as of the Separation Date.
2.Salary and Benefits through Separation Date. As compensation for his services
through the Separation Date, the Company shall continue to pay and provide
Executive his annual base salary and benefits, all as in effect immediately
prior to the Execution Date.
3.Separation Benefits.
(a)The Company will pay Executive Eighteen Thousand Six Hundred One AND 36/100
Dollars ($18,601.36) each regular bi-weekly pay period for twenty-six (26)
consecutive pay periods. The payments described in this Section 2(a) will
commence within fifteen (15) business days following the later of (i) the
Separation Date and (ii) Company’s receipt of an effective release hereunder
from Executive and, once they commence, will include any unpaid amounts
described in Section 2(a) accrued from your Separation Date.
(b)Executive’s active participation in the Company’s 2020 Annual Bonus Plan
shall cease as of the Separation Date and Executive’s award thereunder will be
based on the Company’s performance during the 2020 performance period and
prorated for the portion of the performance period of Executive’s employment
through the Separation Date, such prorated award to be paid to Executive no
later than March 15, 2021.


(c)Executive’s active participation in the Company’s 2018-2020 and 2019-2021
Long-Term Performance Plans shall cease as of the Separation Date and
Executive’s awards thereunder will be based on the Company’s performance during
the 2018-2020 and 2019-2021 performance periods and prorated for the portion of
the performance periods of Executive’s employment through the Separation Date,
such prorated awards to be paid to Executive no later than March 15 following
the end of the applicable performance period. Executive will have no right to
participation in the Company’s 2020-2022 Long-Term Performance Plan, and any
award made to Executive thereunder is forfeited.





--------------------------------------------------------------------------------



(d)The Company will provide to Executive, free of charge, outplacement services
at an outplacement firm and service level selected by the Company, for a
consecutive six-month period of Executive’s choice following the Effective Date
(as defined in Section 13(f)).


(e)All payments made hereunder will be subject to applicable standard deductions
and withholdings.
(f)Notwithstanding the foregoing, the Company shall not be obligated to provide
Executive the foregoing separation benefits described in this Section 3 if
Executive is not in substantial compliance with the material terms of this
Agreement as of the dates of the payments.
4.Return of Property. Executive represents and covenants that, no later than the
expiration of the Separation Date, he will have returned to the Company all
property of the Company Group (including, but not limited to,
passwords/encryption keys for all Company-related files or equipment, all
confidential information, trade secrets, keys and access cards to the Company’s
offices, all equipment, documents, customer lists, written information, forms,
formulae, plans, manuals, designs, blueprints, notebooks, tools, credit cards,
passwords, documents or other hard copy, audio/visual, or electronic material or
data, software or firmware, records, or copies of the same, belonging to the
Company, which are in Executive’s possession or control, without retaining any
copy or summary thereof).
5.Continuing Cooperation. Until the expiration of the applicable statutes of
limitation, Executive agrees to provide continuing cooperation to the Company in
the defense of any asserted or unasserted claims, charges or lawsuits pending
against the Company Group or made against it in connection with Executive’s
employment with the Company Group. Such cooperation shall include, but not be
limited to, providing the Company with information, affidavits, deposition
testimony or testimony as a witness in any forum. Executive shall be reimbursed
for any reasonable, out-of-pocket expenses incurred at the Company’s request in
connection with providing such continuing cooperation.
6.Representations and Warranties. Executive represents and warrants to the
Company that Executive has not engaged in any act of fraud, embezzlement or
material dishonesty with respect to the Company or any of its employees,
suppliers, clients, affiliates or customers. If the Company becomes aware of a
breach of Executive’s representation and warranty, the Company shall be entitled
to recover from the Executive previous payments of the separation benefits
described in Section 2(a) and terminate any future separation benefits due under
this Agreement. The Company shall also be entitled to receive from Executive all
costs of collecting amounts due under this Section, including its attorneys’
fees. The Company may offset all amounts due it hereunder against any other
amounts the Company or any of its affiliates may owe to Executive.
7.Non-Disparagement. Without limitation as to time, Executive agrees that
Executive shall refrain from making any derogatory, disparaging or negative
comments, written or oral, about the Company, or any of the CCCI Releasees (as
defined in Section 12(h)), to the press, to present or former Company Group
employees or customers, to any individual or entity with whom or which the
Company Group has a current or prospective business relationship, or to anyone
else which could adversely affect the conduct of the Company’s business or the
Company’s reputation.
8.Non-Competition; Non-Interference.  During the twelve (12) months following
the Separation Date and for six (6) months thereafter, Executive shall not:
(a)directly or indirectly provide or perform any services for a “Competing
Enterprise” (as defined below), whether as an employee, consultant, agent,
contractor, officer, director or any other capacity; or
(b)interfere, directly or indirectly, with any of the Company’s relationships
with its existing or potential employees, suppliers or customers.
2

--------------------------------------------------------------------------------



For purposes of this Agreement, the term “Competing Enterprise” means PepsiCo,
Inc. or its affiliates and any bottler of beverage products distinguished by
trademarks owned by PepsiCo, Inc. or its affiliates.
9.Confidential Information. Without limitation as to time, Executive shall not
disclose to others or use, whether directly or indirectly, any Confidential
Information (as hereinafter defined). For purposes of this Agreement, the term
“Confidential Information” means information about the Company Group or any of
its clients or customers that was learned by Executive in the course of his
employment by the Company, including, without limitation, any proprietary
knowledge, trade secrets, data, formulae, information and client and customer
lists and all papers, resumes and records (including computer records) of the
documents containing such Confidential Information, but excludes information (i)
which is in the public domain through no unauthorized act or omission of
Executive; or (ii) which becomes available to Executive on a non-confidential
basis from a source other than the Company without breach of such source’s
confidentiality or non-disclosure obligations to the Company.
10.Protected Disclosures. Pursuant to the Defend Trade Secrets Act of 2016 (18
U.S.C. § 1833(b)), Executive will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret of
the Company that (i) is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. If Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney and use the trade secret
information in the court proceeding, if Executive (i) files any document
containing the trade secret under seal and (ii) does not disclose the trade
secret, except pursuant to court order. Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or to create liability for disclosures of
trade secrets that are expressly allowed by such section. Notwithstanding any
provision in any agreement between Executive and the Company, Executive may
disclose any confidential or non-public information (i) to report possible
violations of federal law or regulation to any governmental agency or entity,
including, but not limited to, the Department of Justice, the Securities and
Exchange Commission, the United States Congress and any agency Inspector
General, or to make other disclosures that are protected under the whistleblower
provisions of federal law or regulation or (ii) as required by law or order by a
court; provided, however, Executive agrees to notify the Company in advance if
Executive is required to provide information or testimony in connection with any
action brought by a non-governmental or non-regulatory person or entity.
11.Injunctive Relief. Executive agrees that the provisions herein are important
to and of material consideration to the Company and that the Company considers
that monetary damages alone are an inadequate remedy to the Company for any
breach of the provisions herein. Executive further stipulates that, upon any
material breach by Executive of the provisions herein, the Company shall be
entitled to injunctive relief against Executive from a court having personal
jurisdiction of Executive.  This Section 11 shall not be deemed to limit the
legal and equitable remedies available to the Company or to limit the nature and
extent of any claim by the Company for damages caused by Executive for breach of
this Agreement.
12.Comprehensive Release of Claims and Covenant Not to Sue.
(a)Executive agrees that, in consideration for the separation benefits provided
for under Section 3, Executive, for himself, and for his heirs, executors,
administrators and assigns, hereby releases, waives and forever discharges the
CCCI Releasees from any and all claims or liabilities of whatever kind or nature
which he ever had or which he now has, known or unknown, against any and all
CCCI Releasees that are attributable to or arose during all periods of time
occurring on or prior to the Execution Date (collectively, the “Released
Claims”).
(b)The Released Claims expressly include, without limitation, to the fullest
extent allowed by law, any and all actions, claims, allegations or violations
that Executive might have or raise (i) under or in relation to Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act) (the “ADEA”); the Equal Pay Act of 1963, as
amended; the Americans with Disabilities Act of 1990
3

--------------------------------------------------------------------------------



and the Americans with Disabilities Amendments Act; the Rehabilitation Act; the
Lilly Ledbetter Fair Pay Act; the Genetic Information Nondiscrimination Act; the
National Labor Relations Act; the Family and Medical Leave Act of 1993, as
amended; the Civil Rights Act of 1866, as amended; the Worker Adjustment
Retraining and Notification Act; the Executive Retirement Income Security Act of
1974; any applicable Executive Order programs; the Sarbanes-Oxley Act of 2002,
or its state or local counterparts; any other federal, state or local civil,
whistleblower or human rights law, or any other federal, state, local or
municipal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; (ii) for or in relation to any breach of contract,
negligence, breach of fiduciary duty, breach of implied duty of good faith and
fair dealing, unfair competition, defamation, wrongful or unlawful discharge,
constructive discharge, retaliation, invasion of privacy, personal injury, loss
or injury to property, intentional or negligent infliction of emotional
distress, disputed or unpaid wages, salary, bonuses, earnings, equity awards,
deferred compensation or other forms of compensation; and (iii) including all
claims of any nature whatsoever arising out of Executive’s employment with the
Company and any claim for costs, fees or other expenses, including attorneys’
fees incurred in the matters provided for in this release.
(c)Except to the extent contemplated by Section 12(f), Executive covenants not
to sue or bring a claim or any legal action whatsoever against any of the CCCI
Releasees with respect to any Released Claim in any forum for any reason. If
Executive sues or brings any action against any CCCI Releasee in violation of
the foregoing covenant not to sue, Executive agrees that Executive shall pay all
reasonable fees, costs and expenses incurred by the CCCI Releasees in defending
against any such suit or action, including, but not limited to, reasonable
attorneys’ fees.
(d)Executive understands that Executive may later discover claims or facts that
may be different than, or in addition to, those that Executive now knows or
believes to exist regarding the subject matter of the Released Claims, and
which, if known at the time of signing this Agreement, may have materially
affected this Agreement and Executive’s decision to enter into this Agreement
and grant the release and covenant not to sue contained herein. Nevertheless,
Executive, for himself, and for his heirs, executors, administrators and
assigns, intends to fully, finally and forever settle and release all Released
Claims that now exist, may exist or previously existed, as set forth herein,
whether known or unknown, foreseen or unforeseen, matured or unmatured,
suspected or unsuspected, existing or claimed to exist, fixed or contingent,
both at law and in equity, and the release given herein is and will remain in
effect as a complete release, notwithstanding the discovery or existence of such
different or additional facts.
(e)In signing this Agreement, Executive acknowledges and intends that it shall
be effective to the fullest extent allowed by law as a bar to each and every one
of the Released Claims hereinabove mentioned or implied. If it is determined by
a court of competent jurisdiction that any Released Claim cannot be waived as a
matter of law, Executive expressly agrees that the release contained herein
shall nevertheless remain valid and fully enforceable as to the remaining
Released Claims.
(f)Nothing in this Agreement prohibits or restricts Executive from filing a
claim with or participating in an investigation conducted by the United States
Equal Employment Opportunity Commission, or any state or local fair employment
practices agency, or any similar federal or state agency that is responsible for
enforcing a law on behalf of the government. However, Executive understands and
agrees that under this Agreement Executive is waiving, discharging and releasing
any claim against the CCCI Releasees for obtaining any personal or monetary
relief for Executive, or any legal fees, based on or arising out of any such
claim or investigation.
(g)Notwithstanding any contrary provision of this Agreement, this Agreement does
not waive or release Executive’s rights or claims to any benefits that are
vested and accrued immediately prior to the Separation Date under an employee
benefit plan or program maintained by the Company Group or claims for
advancement or indemnification permitted by and pursuant to (i) the Company’s
organizational documents or policies or (ii) any liability insurance policy
maintained by the Company in each case relating to advancement of expenses or
indemnification of directors, officers and employees of the Company.
4

--------------------------------------------------------------------------------



(h)For purposes of this Agreement, the term “CCCI Releasees” means each member
of the Company Group and its predecessors, affiliates, parents, subsidiaries and
joint ventures, its present, former and future successors and assigns and all of
its present, former and future owners, directors, managers, officers,
stockholders, members, employees, representatives, agents, assigns, insurers,
trustees, employee benefit plans and programs (and the trustees, administrators,
fiduciaries and insurers of such plans and programs) and attorneys, both
individually and in their representative capacities.
13.Compliance with Older Workers Benefit Protection Act. By signing this
Agreement, Executive specifically acknowledges and represents that:
(a) Executive has been given a consideration period of twenty-one (21) days
within which to consider the terms of this Agreement; Executive may execute this
Agreement prior to the expiration of the consideration period, in order to
expedite the execution of this Agreement and the payment of the consideration
hereunder; if the full twenty-one (21) day consideration period has not elapsed
at the time Executive signs this Agreement, by Executive’s signature at that
time and on that date, Executive expressly acknowledges that Executive has
knowingly and voluntarily chosen to sign this Agreement before the expiration of
the consideration period;
(b) The Released Claims include any and all claims Executive has or may have
arising out of or related to Executive’s employment with the Company or
termination of that employment, including any and all claims under the ADEA;
(c) The ADEA claims being waived, released and discharged pursuant to Section 12
do not include any claims that may arise after the date Executive signs this
Agreement;
(d) The benefits the Company will provide to Executive under this Agreement
include consideration and benefits that Executive was not otherwise entitled to
receive before signing this Agreement;
(e) Executive is hereby advised, and hereby acknowledges that Executive has been
advised, to consult with an attorney of Executive’s choice and at Executive’s
expense prior to signing this Agreement;
(f) In accordance with the notice provisions set forth in Section 21, Executive
may revoke this Agreement at any time within seven (7) calendar days after the
day Executive signs this Agreement (that is, at any time within seven (7) days
after the Execution Date), and this document will not become effective or
enforceable as to any claims under the ADEA until the eighth day after the
Execution Date, on which day (the “Effective Date”), this Agreement will
automatically become effective and enforceable (unless previously revoked within
that seven (7)-day period); and
(g) The terms of this Agreement are clear and understandable to Executive; and
EXECUTIVE HAS CAREFULLY READ THIS DOCUMENT, AND FULLY UNDERSTANDS EACH AND EVERY
TERM.
14.No Admission. Executive acknowledges that the Company does not admit any
liability or wrongdoing by entering into this Agreement. Neither this Agreement
nor anything contained herein shall be admissible in any proceeding as evidence
of or an admission by the Company of any violation of any law or regulation or
of any liability whatsoever to Executive. Notwithstanding the foregoing, this
Agreement may be introduced into a proceeding solely for the purpose of
enforcing this Agreement.
15.Severability and Reformation. If any part or provision of this Agreement is
found to be illegal, invalid or unenforceable by a court of competent
jurisdiction, the illegal, invalid or unenforceable terms shall be redefined and
this Agreement shall be deemed amended to the extent required to render the
otherwise illegal, invalid or unenforceable provision, and the rest of this
Agreement, legal, valid and enforceable. If such court declines to
5

--------------------------------------------------------------------------------



amend this Agreement as provided for herein, Executive agrees that such illegal,
invalid or unenforceable provision shall be fully severable, and this Agreement
and its terms shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never been a part of this Agreement.
16.No Waiver. No waiver by Executive or the Company of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
17.Complete Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes and cancels
all prior or contemporaneous oral or written agreements and understandings
between them with respect to the subject matter hereof.
18.Governing Law; Venue. This Agreement and the legal relations thus created
hereunder shall be governed by and construed in accordance with the laws of the
State of North Carolina (without regard to conflict of laws principles). In the
event of any dispute arising as to the parties’ rights and obligations hereunder
or otherwise relating to Executive’s employment with the Company and the
termination of that employment, the Company and Executive expressly consent to
the sole and exclusive venue and jurisdiction of the federal and state courts of
the State of North Carolina, sitting in Mecklenburg County, North Carolina, and
hereby waive any defense of inconvenient forum and any right of jurisdiction on
account of Executive’s place of residence or domicile.
19.Counterparts; Electronic Transmission of Signatures. This Agreement may be
executed in counterparts, each of which shall be deemed an original and all of
which taken together shall constitute one and the same instrument. Transmission
of images of signed signature pages by facsimile, e-mail or other electronic
means shall have the same effect as the delivery of original signed documents in
person, and an electronically transmitted copy of a fully executed document
shall be sufficient for the enforcement of this Agreement.
20.Assignment. Executive represents and warrants that Executive has not assigned
or in any other manner conveyed any right or claim that Executive has or may
have to any third party, and Executive shall not assign or convey to any
assignee for any reason any right or claim covered by this Agreement, this
Agreement, or the consideration, monetary or other, to be received by Executive
hereunder. The Company may assign its rights and obligations under this
Agreement to any third party at its discretion.
21.Notice Provisions for Signing; Revocation Right. If Executive chooses to
revoke his acceptance of this Agreement after having signed it, Executive must
provide notice of such revocation delivered to the Company no later than
midnight, Eastern Time, on the last day of the seven (7)-day revocation period.
To revoke, notice of the same shall be given by submitting a written statement
of revocation via hand delivery or mail to the Company’s representative at the
notice address provided below. To be effective, Executive’s revocation must be
in writing and explicitly revoke this Agreement. No attempted revocation after
the expiration of such seven (7)-day period shall have any effect on the terms
of this Agreement. If Executive revokes this Agreement prior to the Effective
Date, its terms and provisions shall be void and without legal effect, and the
Company shall have no obligation to provide Executive with any further
consideration hereunder. The notice address for the Company shall be as set
forth below:
Coca-Cola Consolidated, Inc.
4100 Coca-Cola Plaza
Charlotte, NC 28211
ATTN: Executive Vice President & General Counsel


22.Further Acknowledgement. Executive has read and carefully considered this
Agreement, has had an opportunity to ask questions about it and has had any
questions answered to his satisfaction. Further, the Company has indicated that
Executive is free to discuss this Agreement with Executive’s spouse and
Executive’s attorney. Executive is signing this Agreement knowledgeably,
voluntarily and without coercion of any kind.
6

--------------------------------------------------------------------------------



23.Section 409A of the Code. This Agreement is intended to comply with Section
409A of the Internal Revenue Code of 1986 (and any regulations and guidelines
issued thereunder) (“Section 409A”) to the extent this Agreement is subject
thereto, and this Agreement shall be interpreted on a basis consistent with such
intent. If an amendment of this Agreement is necessary in order for it to comply
with Section 409A, the parties hereto will negotiate in good faith to amend the
Agreement in a manner that preserves the original intent of the parties to the
extent reasonably possible. No action or failure by the Company in good faith to
act, pursuant to this Section, shall subject Company to any claim, liability, or
expense, and Company shall not have any obligation to indemnify or otherwise
protect Executive from the obligation to pay any taxes pursuant to Section 409A.
–Signature Page Follows –


7


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive and the Company have executed this Separation
Agreement and Release as of the Execution Date.
COMPANY:


Coca-Cola Consolidated, Inc.




By: /s/ Scott Anthony 
Name:  Scott Anthony
Title:  Executive Vice President and
        Chief Financial Officer




EXECUTIVE:




/s/ William J. Billiard 
William J. Billiard


8